Citation Nr: 0823449	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 419	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to an effective date prior to March 21, 2005 
for nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and an April 2005 rating decision by the 
VA Regional Office in Wichita, Kansas (RO).  The veteran's 
claims file is in the jurisdiction of the VA Regional Office 
in St. Louis, Missouri.  

In his April 2005 notice of disagreement, the veteran 
indicated his intention to appeal the issues of whether new 
and material evidence has been presented to reopen the issues 
of entitlement to service connection for bipolar disorder and 
adjustment disorder with mixed emotional features.  In a 
February 2006 notice of disagreement, the veteran indicated 
his intention to appeal the issue of entitlement to an 
earlier effective date for nonservice-connected pension.  The 
statement of the case issued by the RO in May 2006 addressed 
all three of these issues.  However, in the veteran's June 
2006 substantive appeal, he indicated that he only wished to 
appeal the issues of whether new and material evidence has 
been submitted to reopen the issue of entitlement to service 
connection for bipolar disorder and entitlement to an earlier 
effective date for nonservice-connected pension.  
Accordingly, as the issue of whether new and material 
evidence has been submitted to reopen the issue of 
entitlement to service connection for adjustment disorder 
with mixed emotional features has not been perfected, the 
Board does not have jurisdiction to decide this issue.

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a psychiatric disorder, diagnosed as bipolar 
disorder, is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.




FINDINGS OF FACT

1.  A claim for nonservice-connected pension benefits was 
received on March 21, 2005.  An April 2005 rating decision 
granted entitlement to nonservice-connected pension benefits, 
effective March 21, 2005, the date of receipt of the 
veteran's claim.

2.  The first medical evidence that the veteran was 
permanently and totally disabled was during his 
hospitalization beginning on February 25, 2005.


CONCLUSION OF LAW

The criteria for an effective date of February 25, 2005, but 
no earlier, for nonservice-connected pension benefits have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in April 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the 


processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks an earlier effective date for the grant of 
nonservice-connected pension benefits.  Pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 
2002).  

The veteran's DD Form 214 shows that he served from February 
1973 to March 1976.  The Vietnam Era, from August 5, 1964 to 
May 7, 1975, is defined as a period of war for VA purposes 
for all members of the armed forces, regardless of the 
location where they served.  38 C.F.R. § 3.2(f) (2007).  
Accordingly, the veteran's period of service qualifies as 
"active military, naval, or air service" during a period of 
war for VA pension purposes.

In a February 2006 notice of disagreement, the veteran's 
representative indicated that the veteran was entitled to an 
effective date prior to March 21, 2005 for nonservice-
connected pension because he became permanently or totally 
disabled before March 21, 2005.  Specifically, the veteran's 
representative stated that the 


veteran was admitted to a homeless veteran's program at a VA 
domiciliary on March 25, 2004, where he stayed for ten 
months.  The representative further asserted that after the 
veteran left the domiciliary, he was unable to successfully 
maintain employment, and was homeless until February 2005 
when he was admitted to the Topeka VA Medical Center for 
inpatient psychiatric treatment for depression and suicidal 
ideation with psychotic features.

Generally, the effective date of an award based on a claim 
for pension shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
pension claim received on or after October 1, 1984, the 
effective date will be the date of receipt of the claim.  38 
C.F.R. § 3.400(b)(1)(ii).

An exception to the general rule for pension claims provides 
that if within one year from the date on which the veteran 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the effective date shall be the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(ii)(A).  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  Nevertheless, with 
regard to disability pension benefits, the effective date 
shall not be prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, 


but not necessarily with specificity, the benefit sought.  
See 38 C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  The veteran's claim for 
nonservice-connected pension benefits was received on March 
21, 2005.  There is no evidence that the veteran filed an 
informal or formal claim for nonservice-connected pension 
benefits prior to this date.

VA treatment records from March 2004 reveal that the veteran 
was admitted to the hospital with complaints of depression 
and suicidal ideation.  VA treatment records from March 2004 
to November 2004 reveal that he was admitted to a VA 
domiciliary for a homeless veterans' treatment program on 
March 25, 2004.  The records reveal the veteran's complaints 
of and treatment for bipolar disorder.  The veteran was 
discharged from the program on November 9, 2004.  

VA treatment records from the Topeka VA Medical Center (VAMC) 
reveal that the veteran was admitted to the hospital on 
February 25, 2005 for treatment of a psychiatric disorder.  
Specifically, the veteran complained of feeling depressed and 
hopeless, and having suicidal thoughts with a plan to kill 
himself.  He indicated that he was unemployed and homeless.  
The diagnosis was bipolar I disorder, currently depressed 
with psychotic features.  During the veteran's 
hospitalization, an examiner found that the veteran was 
"medically disabled permanently for any type of 
employment."  The veteran was discharged on March 24, 2005, 
as his mood had improved and he denied any psychotic symptoms 
or suicidal or homicidal ideation.

In this case, the Board finds that medical evidence of the 
veteran's inpatient hospitalization at the Topeka VAMC, 
beginning with his admittance on February 25, 2005, is the 
earliest medical evidence that his mental disability rendered 
him 


permanently and totally disabled.  While the veteran was 
admitted to a VA domiciliary for a homeless veterans' 
treatment program from March 25, 2004 to November 9, 2004, 
there is no medical evidence during this time that his 
nonservice-connected disabilities rendered him permanently 
and totally disabled.

As the veteran was admitted to the Topeka VAMC on February 
25, 2005 and hospitalized at that facility until March 24, 
2005, the Board finds that the medical evidence of record 
first demonstrates that he was permanently and totally 
disabled on February 25, 2005.  In this case, the Board 
accepts the veteran's hospitalization as evidence of 
incapacitation to have prevented the filing of a pension 
claim prior to March 21, 2005.  38 C.F.R. § 
3.400(b)(1)(ii)(B).  

Under 38 C.F.R. § 3.400(b)(1)(ii)(B), the veteran's 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Here, as the date the veteran 
became permanently and totally disabled, February 25, 2005, 
is more favorable than the date the veteran filed his claim 
for pension, March 21, 2005, an effective date to February 
25, 2005, for the award of nonservice-connected pension 
benefits is warranted.   


ORDER

An effective date of February 25, 2005, but no earlier, for 
nonservice-connected pension benefits is granted. 


REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disability, diagnosed as bipolar disorder.  In 
a January 2007 letter, the veteran's representative stated 
that the veteran was treated for his psychiatric disability 
during service at the 


MHD 130th General Hospital in Nurnberg, Germany from October 
1973 to October 1974, and also at the MHC at Fort Riley in 
October 1974.  The veteran's service personnel records 
confirm that he was a patient at the MHD 130th General 
Hospital in Nurnberg, Germany in October 1974, and that he 
was a patient at the MHC MEDDAC at Fort Riley in October 
1974.  There is no evidence in the veteran's claims file that 
the RO ever requested the veteran's clinical files for his 
treatment at either facility.  As part of VA's duty to assist 
the veteran in developing evidence in support of his claim, 
the RO should, with the assistance of the veteran, attempt to 
obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the case is remanded for the following action:

1.  The RO, with the assistance of the 
veteran, must contact the MHD 130th 
General Hospital in Nurnberg, Germany and 
the Mental Health Clinic at Fort Riley, or 
any other appropriate agency, to obtain 
copies of the veteran's clinical records 
for the period of October 1973 to October 
1974.  If these records cannot be found, 
or if they have been destroyed, the RO 
must for specific confirmation of that 
fact.  The veteran must be informed as to 
the result of these efforts.  

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
folder.

3.  When the above development has been 
completed, the claim must be 
readjudicated.  If the benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must be 
provided to the veteran and 


his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


